TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 6, 2020



                                      NO. 03-18-00711-CV


                  Texas Commission on Environmental Quality, Appellant

                                                 v.

               City of Cleburne, Texas, and Johnson County, Texas, Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
         DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on October 5, 2018. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.